judgment of conviction or sentence. NRS 34.320; NRS 34.330; NRS
                 34.724(2)(b). Accordingly, we
                                ORDER the judgment of the district court AFFIRMED. 2




                                                                                  J.
                                                     Gibbons


                                                                                  J.
                                                     Douglas


                                                                                  J.
                                                     Saitta


                 cc:   Hon. Steven P. Elliott, District Judge
                       Ferri11 Joseph Volpicelli
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




                       2We have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.




 SUPREME COURT
         OF
      NEVADA
                                                       2
 (0) 1947A


MEM                        'i-42111151OMMki